Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 8, 2015

                                      No. 04-15-00317-CV

                        Austin HELMLE and Harriet Marmon Helmle,
                                     Appellants

                                                v.

Thomas A. LAURIN, individually, Thomas A. Laurin Companies, Elegant Country Homes and
                            Elegant Country Homes, Inc.,
                                     Appellees

                 From the 216th Judicial District Court, Kendall County, Texas
                                 Trial Court No. 09-315CCL
                          Honorable Bill R. Palmer, Judge Presiding

                                         ORDER
        The clerk responsible for preparing the reporter’s record for this appeal has filed a
notification of late record, stating several reasons the clerk’s record has not been filed, one of
which is because appellant has failed to provide notification of what to include in the record.
        It is therefore ORDERED that appellant provide written proof to this court within ten
days of the date of this order that the appellant has requested the clerk to prepare the clerk’s
record, which request must designate what must be included. See TEX. R. APP. P. 34.6(b)(1).
Appellant must also provide written proof that either (1) the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee.
        If appellant fails to respond within the time provided, this appeal may be dismissed for
want of prosecution. See TEX. R. APP. P. 37.3(b).

                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of June, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court